Exhibit 10.4

 

LOGO [g667203dsp028.jpg]

BAKER HUGHES INCORPORATED
PERFORMANCE UNIT AWARD AGREEMENT
AWARD OF PERFORMANCE UNITS
PAYABLE IN SHARES
The Compensation Committee (the “Committee”) of the Board of Directors of Baker
Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby awards to you, the above named Participant, effective as of the
Grant Date set forth above (the “Grant Date”), that number of Performance Units
set forth above (each, a “Performance Unit”, and collectively, the “Performance
Units”), on the terms and conditions set forth in this Performance Unit Award
Agreement (this “Agreement”).Each Performance Unit provides you an opportunity
to earn a payment in shares of the Company’s Common Stock, $1.00 par value per
share (the “Common Stock”) based upon the achievement of certain performance
goals established by the Committee (the “Performance Goals”) for the three-year
period beginning January 1 of the year of the Grant Date and ending December 31
of the year containing the third anniversary of the Grant Date (the “Performance
Period”). The Performance Goals and the formulas for determining the amounts
payable under this Agreement established by the Compensation Committee are
available for your review on the Baker Hughes Direct website at
www.bakerhughesdirect.com. The Committee may not increase the amount payable
under this Agreement. If the Performance Goals are not achieved at a minimum
level of performance and a Change in Control of the Company has not occurred on
or before the last day of the Performance Period, then the award pursuant to
this Agreement shall lapse and be forfeited as of the end of the Performance
Period. The Committee’s determination of whether the Performance Goals
applicable to this Agreement are achieved shall be binding upon all persons. If
during the period you hold any Performance Units awarded hereby the Company pays
a dividend in shares of the Common Stock with respect to the outstanding shares
of the Common Stock, then the Company will increase the Performance Units
awarded hereby that have not then been exchanged by the Company for shares of
the Common Stock by an amount equal to the product of (a) the Performance Units
awarded hereby that have not been forfeited to the Company or exchanged by the
Company for shares of the Common Stock and (b) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Performance Units”). Each Stock Dividend Performance Unit
will be subject to same forfeiture restrictions, performance conditions and
other restrictions, limitations and conditions applicable to the Performance
Unit for which such Stock Dividend Performance Unit was awarded and will be
exchanged for shares of the Common Stock at the same time and on the same basis
as such Performance Unit.



--------------------------------------------------------------------------------

 

LOGO [g667203dsp029.jpg]

Any amount payable to you in shares of Common Stock pursuant to this Agreement
will be transferred to you on March 15, after the end of the Performance Period
(the “Scheduled Payment Date”), unless otherwise provided under the attached
Terms and Conditions of Performance Unit Award Agreements (the “Terms and
Conditions”). Such payment will be made to you in exchange for the Performance
Units and thereafter you shall have no further rights with respect to such
Performance Units or this Agreement. If a Change in Control of the Company
occurs or your employment with the Company and Affiliates terminates on or
before the last day of the Performance Period, your rights to the Performance
Units and a payment under this Agreement will be determined as provided in the
Terms and Conditions.The Performance Units that are awarded hereby to you shall
be subject to the prohibitions and restrictions set forth herein with respect to
the sale or other disposition of such Performance Units and the obligation to
forfeit and surrender such Performance Units.The Performance Units and your
rights under this Agreement may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution). Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company Group
shall not be bound thereby.Capitalized terms that are not defined herein shall
have the meaning ascribed to such terms in the Plan or the Terms and Conditions.
In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions. Any shares of the Common Stock issued to
you in exchange for the Performance Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (a) the Company
may refuse to cause the transfer of any such shares of the Common Stock to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of such shares of the Common Stock. The shares of Common Stock (the
“shares”) that may be issued under the Plan are registered with the Securities
and Exchange Commission (“SEC”) under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares and the Terms and Conditions can
be found on the Baker Hughes Direct website at www.bakerhughesdirect.com. You
may obtain a copy of the Plan Prospectus by requesting it from the Company.
Notwithstanding any other provision of this Performance Unit Award Agreement,
the Forfeiture Restrictions applicable to the Restricted Stock Units shall not
lapse unless, prior to the third anniversary of the Grant Date, the stockholders
of the Company approve the increase in shares reserved for issuance under the
Plan from 10,000,000 to 20,000,000 shares.



--------------------------------------------------------------------------------

 

LOGO [g667203dsp030.jpg]

BAKER HUGHES INCORPORATED Martin S. Craighead Chairman and Chief Executive
Officer



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

TERMS AND CONDITIONS

OF

PERFORMANCE UNIT AWARD AGREEMENTS

These Terms and Conditions are applicable to a performance unit granted pursuant
to the Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive
Plan (the “Plan”) and are incorporated as part of the Performance Unit Agreement
setting forth the terms of such performance unit (the “Agreement”).

 

1. CHANGE IN CONTROL/TERMINATION OF EMPLOYMENT. The following provisions will
apply in the event a Change in Control of the Company occurs, or your employment
with the Company and all Affiliates (collectively, the “Company Group”)
terminates, before the last day of the Performance Period (as that term is
defined in the Performance Unit Agreement awarded to you (the “Agreement”)).

1.1 Termination Generally. If your employment with the Company Group terminates
on or before the last day of the Performance Period for any reason other than
one of the reasons described in Sections 1.2 through 1.5 below, all of your
rights in the Agreement, including all rights to the Performance Units granted
to you, will lapse and be completely forfeited on the date your employment
terminates.

1.2 Change in Control. If a Change in Control of the Company occurs on or before
the last day of the Performance Period and your employment with the Company
Group does not terminate before the date the Change in Control of the Company
occurs, then the Company will pay to you in shares of Common Stock such number
of Shares of Common Stock determined under the following formula in lieu of any
other amounts under the Agreement:

(1) multiplied by (2) divided by (3)

where (1) is the number of Performance Units that were awarded to you under the
Agreement, (2) is the number of days from (and including) the first day of the
Performance Period to (and including) the date the Change in Control of the
Company occurs, and (3) is the number of days during the Performance Period. Any
amount payable to you pursuant to this Section 1.2 will be paid by the Company
to you (a) ten (10) business days after the date the Change in Control of the
Company occurs if the Change in Control of the Company qualifies as a change in
the ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation, within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended and the Department
of Treasury rules and regulations issued thereunder, or (b) on the Scheduled
Payment Date if the Change in Control of the Company does not so qualify. Such
payment will be made to you in exchange for the Performance Units and thereafter
you shall have no further rights with respect to such Performance Units or the
Agreement and the Company Group will have no further obligations to you pursuant
to the Performance Units or the Agreement.

 

1



--------------------------------------------------------------------------------

1.3 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the last day of the Performance Period and while in the active employ of one or
more members of the Company Group, then the number of Performance Units issued
to you under the Agreement shall automatically be reduced (without action by you
and/or the Company) on the date your employment relationship with the Company
terminates to that number of Performance Units determined under the following
formula (the “Disability Adjusted Performance Units”):

(1) multiplied by (2) multiplied divided by (3)

where (1) is the number of Performance Units that were awarded to you under the
Agreement, (2) is the number of days from (and including) the first day of the
Performance Period to (and including) the day you become permanently disabled,
and (3) is the number of days during the Performance Period. The excess of the
Performance Units that were originally awarded to you under the Agreement over
the Disability Adjusted Performance Units shall be immediately forfeited on the
date of the termination of your employment relationship with the Company Group
due to your becoming permanently disabled. Any amount payable to you pursuant to
this Section 1.3 will be paid on the Scheduled Payment Date.

For purposes of this Section 1.3, you will be “permanently disabled” if you
(a) are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) are, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company Group.

1.4 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the last day of the
Performance Period and while in the active employ of one or more members of the
Company Group, then the number of Performance Units issued to you under the
Agreement shall automatically be reduced (without action by you and/or the
Company) on the date your employment relationship with the Company terminates to
that number of Performance Units determined under the following formula (the
“Deceased Adjusted Performance Units”):

(1) multiplied by (2) divided by (3)

where (1) is the number of Performance Units that were awarded to you under the
Agreement, (2) is the number of days from (and including) the first day of the
Performance Period to (and including) the date of your death, and (3) is the
number of days during the Performance Period. The excess of the Performance
Units that were originally awarded to you under the Agreement over the Deceased
Adjusted Performance Units shall be immediately forfeited on the date of the
termination of your employment relationship with the Company Group due to death.
Any amount payable to you pursuant to this Section 1.4 will be paid on the
Scheduled Payment Date. Such payment will be

 

2



--------------------------------------------------------------------------------

made in exchange for the Performance Units and thereafter your estate and heirs,
executors, administrators shall have no further rights with respect to such
Performance Units or the Agreement and the Company Group will have no further
obligations pursuant to the Performance Units or the Agreement.

1.5 Retirement. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if your employment with the Company Group
terminates as a result of your Retirement before the last day of the Performance
Period, then the number of Performance Units issued to you under the Agreement
shall automatically be reduced (without further action by you and/or the
Company) on the date your employment relationship with the Company Group
terminates to that number of Performance Units determined under the following
formula (the “Retirement Adjusted Performance Units”):

(1) multiplied by (2) divided by (3)

where (1) is the number of Performance Units that were originally awarded to you
under the Agreement, (2) is the number of days from (and including) the first
day of the Performance Period to (and including) the date your employment
relationship with the Company Group terminates due to Retirement, and (3) is the
number of days during the Performance Period. The excess of the Performance
Units that were originally awarded to you under the Agreement over the
Retirement Adjusted Performance Units shall be immediately forfeited on the date
of the termination of your employment relationship with the Company Group due to
Retirement. Any amount payable to you pursuant to this Section 1.5 will be paid
on the Scheduled Payment Date. For purposes of this Section 1.5, the term
“Retirement” means the voluntary termination of your employment relationship
with the Company Group on or after the date on which you are at least 55 years
of age (not rounded up) and you have completed at least ten whole years of
service with the Company Group (not rounded up).

 

2. PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group,
during the Performance Period or within two years after the date your employment
with the Company Group terminates, then your right to receive payment under the
Agreement, to the extent still outstanding at that time, shall be completely
forfeited. A “Prohibited Activity” shall be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if you
(i) divulge any non-public, confidential or proprietary information of the
Company or of its past, present or future affiliates (collectively, the “Baker
Hughes Group”), but excluding information that (a) becomes generally available
to the public other than as a result of your public use, disclosure, or fault,
or (b) becomes available to you on a non-confidential basis after your
employment termination date from a source other than a member of the Baker
Hughes Group prior to the public use or disclosure by you, provided that such
source is not bound by a confidentiality agreement or otherwise prohibited from
transmitting the information by a contractual, legal or fiduciary obligation, or
(ii) directly or indirectly, consult with or become affiliated with, conducts,
participate or engage in, or becomes employed by, any business that is
competitive with the business of any member of the Baker Hughes Group, wherever
from time to time conducted throughout the world, including situations where you
solicit or participate in or assist in any way in the solicitation or
recruitment, directly or indirectly, of any employees of any member of the Baker
Hughes Group.

 

3



--------------------------------------------------------------------------------

3. TAX WITHHOLDING. To the extent that the receipt of the Performance Units or
any payment pursuant to the Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or payment, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any payment under the Agreement or from any cash or
stock remuneration or other payment then or thereafter payable to you any tax
required to be withheld by reason of such taxable income, wages or compensation.

 

4. NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than
by will or by the laws of descent and distribution.

 

5. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance
Units shall not affect in any way the right or power of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6. PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the stock of the Company with respect to the Performance Units that
are awarded hereby.

 

7. EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

8. NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement,
and no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 

9. LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

10. EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 1.2, the legal
entity that is a member of the Company Group and that is classified by the
Company Group as your employer (the “Employer”) is liable for the payment of any
amounts that become due under the Agreement.

 

4



--------------------------------------------------------------------------------

11. DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the performance units granted to awardees for all employees in the Company Group
worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of performance units included in any award (“Employee
Personal Data”). From time to time during the course of your employment in the
Company Group, the Company may transfer certain of your Employee Personal Data
to Affiliates as necessary for the purpose of implementation, administration and
management of your participation in the Plan (the “Purposes”), and the Company
and its Affiliates may each further transfer your Employee Personal Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”). The countries to which
your Employee Personal Data may be transferred may have data protection
standards that are different than those in your home country and that offer a
level of data protection that is less than that in your home country.

In accepting the award of the Performance Units set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time during
the course of your employment in the Company Group the Company may transfer your
Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

Further, in accepting the award of the Performance Units set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.

 

12. RECOUPMENTS. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, if you are then a current or
former executive officer of the Company you shall forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent specified in
any of the Company’s compensation recoupment policies established or amended
(now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
Further, if the Company is required to prepare an accounting restatement due in
whole or in part to your misconduct, you shall forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent required by
the Board of Directors of the Company in accordance with the terms of the
Company’s compensation recoupment policy as in effect on January 23, 2014.

 

5



--------------------------------------------------------------------------------

13. MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The terms “you” and “your” refer to the
Participant named in the Agreement. Capitalized terms that are not defined
herein shall have the meanings ascribed to such terms in the Plan or the
Agreement

 

6